Name: Council Regulation (EC) No 1624/95 of 29 June 1995 amending Regulation (EC) No 3699/93 laying down the criteria and arrangements regarding Community structural assistance in the fisheries and aquaculture sector and the processing and marketing of its products
 Type: Regulation
 Subject Matter: fisheries;  EU finance;  financing and investment
 Date Published: nan

 No L 155/ 16. 7 . 95 [ EN Official Journal of the European Communities I (Acts whose publication is obligatory) COUNCIL REGULATION (EC) No 1624/95 of 29 June 1995 amending Regulation (EC) No 3699/93 laying down the criteria and arrangements regarding Community structural assistance in the fisheries and aquaculture sector and the processing and marketing of its products cause its water which is only slightly salty to freeze for a large part of the year, HAS ADOPTED THIS REGULATION : THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2080/93 of 20 July 1993 laying down provisions for implementing Regulation (EEC) No 2052/88 as regards the financial instrument of fisheries guidance ('), and in particular Article 6 thereof, Having regard to the proposal from the Commission (2), Having regard to the opinion of the European Parlia ­ ment (3), Having regard to the opinion of the Economic and Social Committee (4), Whereas the provisions of the London Convention (ITC 69) were extended to all fishing vessels by Council Regu ­ lation (EEC) No 2930/86 of 22 September 1986 defining characteristics for fishing vessels 0 ; whereas the imple ­ mentation of the provisions of the said Convention generalized, by 1 January 2004 at the latest, the use of gross tonnage as the unit of tonnage to all vessels of the fishing fleet of the European Union ; Whereas this usage makes it essential to modify the provi ­ sions of Regulation (EC) No 3699/93 (*) since they refer to vessel tonnage, and in particular tables 1 and 2 of Annex IV thereto ; Whereas it is appropriate to ensure the harmonization of the procedures referred to in Articles 5 and 6 of the Said Regulation ; Whereas there should be a reduction in the activity threshold that renders a fishing vessel eligible for measures of permanent withdrawal as regards fishing vessels registered in the North Baltic ports, having regard to the special climatic conditions of the region which Article 1 Regulation (EC) No 3699/93 is hereby amended as follows : 1 . in Article 5 (2), the reference to 'Article 8 of Regula ­ tion (EEC) No 2080/93' shall be replaced by a reference to 'Article 18 of Regulation (EEC) No 3760/92'; 2. in the second subparagraph of Article 8 (2), the following words shall be inserted after the words '25 gross registered tonnes (GRT)' : 'or 27 gross tonnes (GT)'; 3 . in Article 16 the following paragraph shall be added : '3 . From 1 January 2004 only reference to the GT unit of tonnage shall be possible in this Regulation .' ; 4. in the first subparagraph of Annex III, point 1.1 (a) the following sentence shall be added : 'in the Baltic Sea the number of seventy five days shall be reduced to sixty days for vessels registered in ports situated north of parallel 59 ° 30' N.' ; 5. in Annex III in the first indent of the first paragraph of point 1.2 (a) the following shall be inserted : 'or 27 gross tonnes (GT)' ; 6. in Annex IV, point 1 shall be replaced by the text appearing in the Annex to this Regulation . (') OJ No L 193, 31 . 7. 1993, p. 1 . (2) OJ No C 389, 31 . 12. 1994, p. 11 . (J) OJ No C 151 , 19 . 6 . 1995. (4) Opinion delivered on 31 May 1995 (not yet published in the Official Journal). (*) OJ No L 274, 25. 9 . 1986, p. 1 . Regulation as amended by Re ­ gulation (EC) No 3259/94 (OJ No L 339, 29. 12. 1994, p. 11 ). (6) OJ No L 346, 31 . 12. 1993, p. 1 . Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. No L 155/2 I EN I Official Journal of the European Communities 6. 7. 95 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 29 June 1995. For the Council The President J. BARROT 6 . 7 . 95 EN Official Journal of the European Communities No L 155/3 ANNEX ' 1 . Scales of assistance relating to fishing fleets (Title II) 1.1 . Permanent withdrawal and joint enterprises (Articles 8 (2) and 9 (3) ; Annex III, 1.1 and 1.2) TABLE 1 Class of vessel by gross registered tonnage (GRT) Maximum amount of premium for a 15 year old vessel (in ecus) 0 &lt; 25 6 215/GRT 25 &lt; 50 5 085/GRT + 28 250 50 &lt; 100 4 520/GRT + 56 500 100 &lt; 400 2 260/GRT + 282 500 400 and over 1 1 30/GRT + 734 500 TABLE la (*) Class of vessel (GT) 0,2 &lt; 10 10 &lt; 25 25 &lt; 100 100 &lt; 300 300 &lt; 500 500 and over Maximum amount of premium for a 15 year old vessel (in ecus) 8 130/GT + 1 200 4 100/GT + 41 500 3 520/GT + 56 000 2 348/GT + 173 200 1 912/GT + 304 000 1 045/GT + 737 500 (a) The premiums for scrapping of a vessel for setting up joint enterprises paid to beneficiaries may not exceed the following amounts :  1 5 year old vessels : see Tables 1 and 1 a above,  vessels less than 15 years old : scale from Tables 1 and 1 a increased by 1,5 % per year less than 15,  vessels more than 15 years old : scale from Tables 1 and 1 a decreased by 1,5 % per year over 15. (b) Premiums for the permanent transfer of a vessel to a third country or for permanent re-assignment, in Community waters, to uses other than fishing paid to beneficiaries, may not exceed the maximum amounts for the scrapping premiums referred to in (a) above, less 50 % . 1.2. Temporary cessation offishing activities and temporary joint ventures (Articles 14 and 9 (2)) ; Annex III , 1.2) The laying-up premiums (for temporary cessation) and cooperation premiums (for temporary joint ventures) paid to beneficiaries may not exceed the scales set out in Tables 2 and 2a below. No L 155/4 I EN I Official Journal of the European Communities 6. 7. 95 TABLE 2 Class of vessel by gross registered tonnage (GRT) 0 &lt; 25 25 &lt; 50 50 &lt; 70 70 &lt; 100 100 &lt; 200 200 &lt; 300 300 &lt; 500 500 &lt; 1 000 1 000 &lt; 1 500 1 500 &lt; 2 000 2 000 &lt; 2 500 2 500 and over Maximum amount of premium per vessel (ecu/day) 4,52/GRT + 20 4,30/GRT + 25 3,50/GRT + 65 3,12/GRT + 88 2,74/GRT + 120 2,36/GRT + 177 2,05/GRT + 254 1,76/GRT + 372 1,50/GRT + 565 1,34/GRT + 764 1 ,23/GRT + 956 1,15/GRT + 1 137 TABLE 2a f) Class of vessel (GT) 0 &lt; 10 10 &lt; 25 25 &lt; 50 50 &lt; 100 100 &lt; 250 250 &lt; 500 500 &lt; 1 500 1 500 &lt; 2 500 2 500 and over Maximum amount of premium per vessel per day for a vessel (in ecus) 5.2 /GT + 20 4.3 /GT + 30 3,2 /GT + 55 2,5 /GT + 90 2.0 /GT + 140 1,5 /GT + 265 1.1 /GT + 465 0,9 /GT + 765 0,67/GT + 1 340 1.3 . Construction aid (Article 10 ; Annex III, 1.3) The eligible expenditure for aid for the construction of fishing vessels may not exceed the scales in Tables 1 and 1 a above, increased by 37,5 % . However, for vessels with a steel or glass fibre hull, the coefficient of increase is 92,5% . 1.4. Modernization aid (Article 10 ; Annex III, 1.4) The eligible expenditure for aid for the modernization of fishing vessels may not exceed 50 % of the eligible costs for construction aid referred to in 1.3 above. Q Vessels longer than 24 metres between perpendiculars may only benefit from the premiums in Table la or 2a.